—Judgment unanimously affirmed. Memorandum: Defendant contends that his waiver of the right to a jury trial was not knowing and voluntary because County Court indicated that it “might be more open to a self defense claim than a jury”. That contention is not preserved for our review (see, CPL 470.05 [2]; People v White, 262 AD2d 590, lv denied 93 NY2d 1029; see also, People v Forbes, 248 AD2d 552, lv denied 92 NY2d 852) and, in any event, lacks merit (see, People v Gelman, 93 NY2d 314, 320-321). (Appeal from Judgment of Monroe County Court, Bristol, J. — Assault, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Balio, JJ.